Citation Nr: 0924105	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to VA compensation benefits for the cause of the 
Veteran's death; including under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to November 
1946.  He died in October 2005.  The appellant is the 
Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her December 2005 claim, the appellant checked a box on a 
VA application for dependency and indemnity compensation 
(DIC) benefits indicating that she was claiming that the 
cause of the Veteran's death was due to service.  Clear from 
her September 2006 substantive appeal, the appellant based 
her claim in part on 38 U.S.C. § 1151, claiming that 
treatment at a VA hospital "was a significant contributing 
factor to his death."  As explained in the following 
paragraph, the record as it was at the time of the 
appellant's initial claim reasonably raised a theory of 
entitlement for benefits for the cause of the Veteran's death 
under 38 U.S.C. § 1151.  

In February 2005, the RO denied the Veteran's claim for 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals, myocardial infarction, sepsis, and a fall.  Of 
record is a certificate of death showing that the immediate 
cause of the Veteran's death was congestive heart failure, 
with "IHD" as one of the underlying causes.  

Given the appellant's September 2006 statement and the 
certificate of death, it is reasonable to assume that the 
appellant's claim for DIC benefits encompassed a theory based 
on application of § 1151.  

While it is not error for the Board to not discuss all 
possible theories of entitlement, it is error for the Board 
to fail to discuss theories of entitlement reasonably raised 
by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 
553 (2008).  Here, the benefit sought by the appellant is VA 
compensation on account of the Veteran's death.  Under, the 
facts of this case, 38 U.S.C. § 1151 and 38 U.S.C. § 1310 
merely provide for different theories of entitlement to the 
same benefit.  

The Board cannot discuss whether benefits are due the 
appellant under § 1151 because the appellant has not been 
afforded the process due to a claimant for VA benefits.  

There is no indication that the appellant was provided VCAA 
notice with regard to the evidence necessary to establish 
entitlement to VA benefits based on the cause of the 
Veteran's death under the provisions of 38 U.S.C. § 1151.  On 
Remand, the RO/AMC must send the appellant a letter telling 
her what evidence is necessary to establish benefits under 
this statute and VA's and the appellant's respective duties 
in obtaining evidence.  

Additionally, in the appellant's July 2006 notice of 
disagreement, she requested a hearing at the RO.  There is no 
indication that the hearing occurred.  On Remand, the RO/AMC 
must determine if the appellant still wants the hearing, and, 
if so, take appropriate action.  

After allowing the appellant an appropriate period of time to 
reply, and after conducting any indicated development, the 
RO/AMC must readjudicate the claim for VA benefits based on 
the cause of the Veteran's death under all theories raised by 
the appellant and reasonably raised by the record, including 
under 38 U.S.C. § 1151.  

The appellant has already perfected an appeal to the Board 
for the denial of benefits flowing from the Veteran's death.  
It would not be in keeping with the pro-claimant nature of VA 
benefits law to require her to again initiate an appeal if 
the RO denies her claim under a § 1151 theory of entitlement.  
As such, if the RO/AMC does not grant the benefit sought by 
the appellant in full, the RO/AMC must issue a supplemental 
statement of the case which includes a summary of the 
evidence considered, a citation to pertinent laws and 
regulations, and a discussion of how such laws and 
regulations affect the RO/AMC's decision.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant that 
accomplishes the following: 

(a) Informs her of the evidence necessary 
to substantiate her claim for benefits 
based on the cause of the Veteran's death 
under the provisions of 38 U.S.C. § 1151, 
and of her and VA's respective duties in 
obtaining evidence and information.  Such 
notice must be compliant with the 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

(b) Specifically requests that she either 
submit the Veteran's terminal treatment 
records or provide the necessary documents 
so that VA can assist her in obtaining the 
records.  

(c)  Requests that she indicate whether 
she still wants the hearing before an RO 
adjudicator that she requested in July 
2008.  

2.  After allowing for an appropriate 
period of time for response to the notice 
letter and after conducting any indicated 
development, readjudicate her claim for 
benefits for the cause of the Veteran's 
death under all theories of entitlement 
raised by the appellant, her 
representative, or the record, including 
under the provisions of 38 U.S.C. § 1151.  
If the benefits sought are not allowed in 
full, provide her and her representative a 
supplemental statement of the case that 
includes citation to pertinent laws and 
regulations, a discussion of how those 
laws and regulations affect the decision, 
and a summary of the evidence.  Allow an 
appropriate period of time for response to 
the supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




